Case: 20-40588     Document: 00515972394         Page: 1     Date Filed: 08/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 10, 2021
                                  No. 20-40588
                                                                         Lyle W. Cayce
                                                                              Clerk
   Kinsale Insurance Company,

                                                             Plaintiff—Appellee,

                                       versus

   McBride Operating L.L.C.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:19-CV-413


   Before Smith, Stewart, and Willett, Circuit Judges.
   Per Curiam:*
          For the reasons given by the district court, we AFFIRM. Specifically,
   in Appellant McBride’s state-court suit against ETOPSI (not a party here),
   McBride claims that ETOPSI defectively designed and built a well. Policy
   exclusion j(5) excludes coverage for “‘[p]roperty damage’ to[] . . . [t]hat
   particular part of real property on which you or any contractors or


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40588      Document: 00515972394          Page: 2   Date Filed: 08/10/2021




                                    No. 20-40588


   subcontractors working directly or indirectly on your behalf are performing
   operations, if the ‘property damage’ arises out of those operations[] . . . .”
   Here, the well’s defects, which prevented it from working as intended, arose
   from ETOPSI’s operations—how it designed and oversaw construction of
   the well. This falls within the policy’s j(5) exclusion. Given this conclusion
   that an exclusion to coverage applies, we do not reach the issues related to
   coverage in the first instance. See Cook v. Admiral Ins. Co., 438 F. App’x 313,
   317 (5th Cir. 2011) (declining to decide whether “property damage”
   occurred for purposes of coverage and proceeding to decide the case based
   on an exclusion). And for the “same reasons” that Kinsale has no duty to
   defend, it has no duty to indemnify. See id. at 320; accord Northfield Ins. Co.
   v. Loving Home Care, Inc., 363 F.3d 523, 529 (5th Cir. 2004) (quoting Farmers
   Tex. Cnty. Mut. Ins. Co. v. Griffin, 955 S.W.2d 81, 84 (Tex. 1997)).
          We AFFIRM the district court’s summary judgment in favor of
   Kinsale.




                                         2